Exhibit 10.2

 

FIRST Amendment to

Employment AGREEMENT

 

This First Amendment to Employment Agreement (the “First Amendment”), effective
as of November 4, 2016, is between Eastside Distilling, Inc., a Nevada
corporation (the “Company”), and Steven Shum (the “Executive”).

 

A.           Effective October 5, 2015, the Company and the Executive entered
into an Employment Agreement (the “Agreement”) pursuant to which the Executive
agreed to provide certain services to the Company. The Agreement is incorporated
into this First Amendment by this reference and all defined terms in the
Agreement shall have the same meaning in this First Amendment.

 

B.           The parties now wish to modify and amend the Agreement in
accordance with this First Amendment.

 

The parties, each intending to be legally bound, agree as follows:

 

1.          The first sentence of Section 3(a) of the Agreement shall be amended
in its entirety to read as follows:

 

“In consideration for Executive’s performance of Executive’s duties and
responsibilities with the Company, the Company shall pay to Executive, a base
salary of $135,000 per annum (the “Base Salary”).”

 

2.          The Company (through its Compensation Committee) shall, pursuant to
Section 3(b)(ii) of the Agreement, on a quarterly basis, consider the payment of
a discretionary bonus to Executive based on Executive’s performance as well as
the Company’s working capital position and/or financial performance, which
bonuses may be payable in cash, options, and common stock, in the discretion of
the Company Committee of the Company.

 

3.          In addition to any bonuses granted pursuant to Section 3(b)(ii) of
the Agreement, Executive shall also receive bonuses in accordance with the
vesting terms set forth on Exhibit A hereto.

 

4.          The Company shall pay to Executive the total gross amount of
$4,250.00 for accrued and unpaid salary, which shall be paid on the earlier of a
Qualified Financing (as defined below) by the Company or six months from the
effective date of this First Amendment. “Qualified Financing” means the
Company’s next equity financing in which it issues shares of Common Stock or
preferred stock with new gross proceeds of at least $500,000 in a single
transaction or series of related transactions.

 

5.          The Company shall indemnify Executive to the fullest extent allowed
by the Company’s Articles of Incorporation, as amended, the Company’s Amended
and Restated Bylaws (the “Bylaws”), and applicable law. Notwithstanding Section
7.14 of the Bylaws, to the extent permitted by applicable law, the rights
granted pursuant to this Section 6 shall apply to acts and actions occurring
since October 31, 2014.

 

 

 

  

6.          This First Amendment shall be deemed a modification of the Agreement
in accordance with Section 11(h) of the Agreement. Except as specifically
modified hereby, the Agreement shall be deemed controlling and effective, and
the parties hereby remake and confirm each of the representations and warranties
of the Agreement and agree to be bound by each of its terms and conditions.

 

7.          This First Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

The Company and the Executive have duly executed this First Amendment as of the
date first above written.

 

  EASTSIDE DISTILLING, INC.         By:     Name: Grover T. Wickersham   Title:
Chairman of the Board         STEVEN SHUM             Name: Steven Shum

 

 2 

 

  

Exhibit A

 

Bonus Schedule

 

EBITDA Bonuses. Commencing for the fiscal quarter ending December 31, 2016, and
each fiscal quarter thereafter during the term of this Agreement, Executive
shall receive a bonus payment (the “Quarterly EBITDA Bonus”) if the Company’s
EBITDA for the fiscal quarter meets or exceeds the target amount (the “Quarterly
EBITDA Target Amount”) as follows:

 

Quarterly EBITDA Target Amount   Quarterly EBITDA Bonus         $100,000.00  
$2,000.00  $250,000.00   $3,000.00 

 

The Company shall calculate and pay the Quarterly EBITDA Bonus within forty-five
(45) days after the end of each fiscal quarter.

 

“EBITDA” shall mean, for any period, determined in accordance with GAAP for the
Company (and its subsidiaries, if any) on a consolidated basis, the sum of the
Company’s (a) net income (or net loss), (b) interest expense, whether paid or
accrued, on all debt of the Company, (c) income tax expense, (d) depreciation
expense, (e) amortization expense, and (f) extraordinary or unusual losses
deducted in calculating net income less extraordinary or unusual gains added in
calculating net income.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other person as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

 

 

 